

RADIANT LOGISTICS, INC.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


Securities Purchase Agreement
 

--------------------------------------------------------------------------------

 
Common Stock
 

--------------------------------------------------------------------------------












CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 



NOTICE TO OFFEREES


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THIS SECURITIES PURCHASE AGREEMENT DOES
NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY THE
SECURITIES IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD BE
UNLAWFUL. THERE IS NO ESTABLISHED MARKET FOR THE SECURITIES AND THERE CAN BE NO
ASSURANCE THAT SUCH A MARKET WILL EVER DEVELOP OR, IF IT DOES, THAT IT WILL
CONTINUE.


THE SECURITIES ARE BEING SOLD FOR INVESTMENT PURPOSES ONLY, WITHOUT A VIEW TO
RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE TRANSFERRED, RESOLD OR OFFERED
FOR RESALE EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT AND
REGISTRATION OR QUALIFICATION UNDER THE APPLICABLE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM SUCH
REGISTRATION OR QUALIFICATION.


NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR THE SECURITIES COMMISSION OR
OTHER REGULATORY AUTHORITY OF ANY STATE OR OTHER JURISDICTION HAS APPROVED OR
DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS
SECURITIES PURCHASE AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL
OFFENSE.


INVESTORS MUST COMPLY WITH ALL APPLICABLE LAWS AND REGULATIONS IN FORCE IN ANY
JURISDICTION IN WHICH THEY PURCHASE, OFFER OR SELL THE SECURITIES AND MUST
OBTAIN ANY CONSENT, APPROVAL OR PERMISSION REQUIRED FOR THE PURCHASE, OFFER OR
SALE BY IT OF THE SECURITIES UNDER THE LAWS AND REGULATIONS IN FORCE IN ANY
JURISDICTION TO WHICH IT IS SUBJECT OR IN WHICH IT MAKES SUCH PURCHASES, OFFERS
OR SALES. THE COMPANY SHALL NOT HAVE ANY RESPONSIBILITY WITH RESPECT TO INVESTOR
COMPLIANCE THEREWITH.


INVESTORS ARE EXPECTED TO CONDUCT AN INDEPENDENT INVESTIGATION OF THE RISKS
POSED BY AN INVESTMENT IN THE SECURITIES. AN OFFICER OF THE COMPANY IS AVAILABLE
TO ANSWER QUESTIONS CONCERNING THE COMPANY AND WILL, UPON REQUEST, MAKE
AVAILABLE SUCH OTHER INFORMATION AS QUALIFIED, POTENTIAL INVESTORS MAY
REASONABLY REQUEST AND THAT CAN BE PROVIDED BY THE COMPANY WITHOUT UNREASONABLE
EFFORT OR EXPENSE.


 
 

--------------------------------------------------------------------------------

 
INVESTORS ARE EXPECTED TO CONSULT THEIR OWN INVESTMENT, LEGAL, TAX AND
ACCOUNTING ADVISORS TO DETERMINE WHETHER THE SECURITIES CONSTITUTE APPROPRIATE
INVESTMENTS FOR THEM AND THE APPLICABLE LEGAL, TAX, REGULATORY AND ACCOUNTING
TREATMENT OF THE SECURITIES. IN MAKING AN INVESTMENT DECISION, INVESTORS MUST
RELY ON THEIR OWN EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING,
INCLUDING THE MERITS AND RISKS INVOLVED. INVESTORS SHOULD BE AWARE THAT THEY MAY
BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.


CONFIDENTIALITY


By receiving this Agreement, each investor acknowledges and agrees that all of
the information contained herein is of a confidential nature and may be regarded
as material non-public information under Regulation FD under the Securities
Exchange Act of 1934, as amended, and that this Agreement has been furnished to
the investor by the Company solely for the purpose of enabling the investor to
consider and evaluate an investment in the Company. Each investor further agrees
that he, she or it will treat such information in a confidential manner, will
not use such information for any purpose other than evaluating an investment in
the Company, and will not, directly or indirectly, disclose or permit his, her
or its agents or affiliates to disclose any of such information without the
prior written consent of the Company. Each investor also agrees to make his, her
or its representatives aware of the terms of this paragraph and to be
responsible for any breach of this agreement by such representatives. Likewise,
without the prior written consent of the Company, no investor will, directly or
indirectly, make any statements, any public announcements, or any release to any
trade publication or to the press with respect to the subject matter of this
Agreement. If the investor decides to not pursue further investigation of the
Company, the investor agrees to promptly return this Agreement and any
accompanying documentation to the Company. Each investor understands that the
United States securities laws provide severe civil and criminal penalties for
those persons trading in securities of the Company while in possession of
material non-public information.


 
ii

--------------------------------------------------------------------------------

 

CONFIDENTIAL


THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), entered into as of the
date indicated on the signature page hereof, by and between RADIANT LOGISTICS,
INC., a Delaware corporation (the "Company"), and the purchaser or purchasers
identified on the signature page hereof ("Purchaser").


R E C I T A L S:


WHEREAS, Purchaser desires to purchase and the Company desires to sell shares of
common stock on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:


1. Restricted Securities; Use of Proceeds.


(a) Restricted Securities. The shares (“Shares”) of common stock, $.001 par
value per share (“Common Stock”), offered by this Agreement are being offered in
a private offering (the "Offering") intended to be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to Section 4(2) thereof and Rule 506 of Regulation D thereunder.


(b) Use of Proceeds. The Company intends to use the proceeds for general working
capital purposes and other general corporate purposes.


2. Sale and Purchase of Shares.


(a) Sale and Purchase of Shares. Subject to the terms and conditions hereof, the
Company agrees to sell, and Purchaser agrees to purchase, the number of Shares
specified on the signature page of this Agreement at a purchase price of $.44
per Share. The aggregate purchase price for the Shares shall be as set forth on
the signature page hereto (the "Purchase Price") and shall be payable upon
execution hereof by check or wire transfer of immediately available funds.


(b) Subscription Procedure. In order to purchase Shares, Purchaser shall deliver
to the Company, at its principal executive office identified in Section 16
hereof: (i) one completed and duly executed copy of this Agreement; and (ii)
immediately available funds in an amount equal to the Purchase Price. Execution
and delivery of this Agreement shall constitute an irrevocable subscription for
that number of Shares set forth on the signature page hereto. Payment for the
Shares may be made by wire transfer to an account designated by the Company or
on behalf of the Company or by check made payable to: Radiant Logistics, Inc.,
1604 Locust Street, Third Floor, Philadelphia, PA 19103. This Agreement may be
rejected by the Company, in whole or in part, in its sole discretion, in which
event the Purchase Price will be returned (by mail) to Purchaser within ten (10)
business days thereafter. Unless the Offering is otherwise terminated by the
Company, as soon as possible after the receipt and acceptance by the Company of
this Agreement and collection of the funds paid therefor, the Company will issue
certificates for the Shares to Purchaser.


 
 

--------------------------------------------------------------------------------

 


3. Representations and Warranties of Purchaser. Purchaser represents and
warrants to the Company as follows:


(a) Organization and Qualification.


(i) If Purchaser is an entity, Purchaser is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, with the
corporate or other entity power and authority to own and operate its business as
presently conducted, except where the failure to be or have any of the foregoing
would not have a material adverse effect on Purchaser, and Purchaser is duly
qualified as a foreign corporation or other entity to do business and is in good
standing in each jurisdiction where the character of its properties owned or
held under lease or the nature of their activities makes such qualification
necessary, except for such failures to be so qualified or in good standing as
would not have a material adverse effect on it.


(ii) If Purchaser is an entity, the address of its principal place of business
is as set forth on the signature page hereto, and if Purchaser is an individual,
the address of its principal residence is as set forth on the signature page
hereto.


(b) Authority; Validity and Effect of Agreement.


(i) If Purchaser is an entity, Purchaser has the requisite corporate or other
entity power and authority to execute and deliver this Agreement and perform its
obligations under this Agreement. The execution and delivery of this Agreement
by Purchaser, the performance by Purchaser of its obligations hereunder and all
other necessary corporate or other entity action on the part of Purchaser have
been duly authorized by its board of directors or similar governing body, and no
other corporate or other entity proceedings on the part of Purchaser is
necessary for Purchaser to execute and deliver this Agreement and perform its
obligations hereunder.


(ii) This Agreement has been duly and validly authorized, executed and delivered
by Purchaser and, assuming it has been duly and validly executed and delivered
by the Company, constitutes a legal, valid and binding obligation of Purchaser,
in accordance with its terms.


(c) No Conflict; Required Filings and Consents. Neither the execution and
delivery of this Agreement by Purchaser nor the performance by Purchaser of its
obligations hereunder will: (i) if Purchaser is an entity, conflict with
Purchaser’s articles of incorporation or bylaws, or other similar organizational
documents; (ii) violate any statute, law, ordinance, rule or regulation,
applicable to Purchaser or any of the properties or assets of Purchaser; or
(iii) violate, breach, be in conflict with or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or permit the termination of any provision of, or result in the termination of,
the acceleration of the maturity of, or the acceleration of the performance of
any obligation of Purchaser under, or result in the creation or imposition of
any lien upon any properties, assets or business of Purchaser under, any
material contract or any order, judgment or decree to which Purchaser is a party
or by which it or any of its assets or properties is bound or encumbered except,
in the case of clauses (ii) and (iii), for such violations, breaches, conflicts,
defaults or other occurrences which, individually or in the aggregate, would not
have a material adverse effect on its obligation to perform its covenants under
this Agreement.


 
2

--------------------------------------------------------------------------------

 
(d) Accredited Investor.  Purchaser is an "accredited investor" as that term is
defined in Rule 501(a) of Regulation D under the Securities Act. If Purchaser is
an entity, Purchaser was not formed for the specific purpose of acquiring the
Shares, and, if it was, all of Purchaser’s equity owners are “accredited
investors” as defined above.


(e) No Government Review. Purchaser understands that neither the United States
Securities and Exchange Commission (“SEC”) nor any securities commission or
other governmental authority of any state, country or other jurisdiction has
approved the issuance of the Shares or passed upon or endorsed the merits of the
Shares, this Agreement, the SEC Reports referred to herein or any of the other
documents relating to the proposed Offering (collectively, the “Offering
Documents”), or confirmed the accuracy of, determined the adequacy of, or
reviewed this Agreement or the other Offering Documents.


(f) Investment Intent. The Shares are being acquired for the Purchaser’s own
account for investment purposes only, not as a nominee or agent and not with a
view to the resale or distribution of any part thereof, and Purchaser has no
present intention of selling, granting any participation in or otherwise
distributing the same. By executing this Agreement, Purchaser further represents
that Purchaser does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participation to such person or third
person with respect to any of the Shares.


(g) Restrictions on Transfer. Purchaser understands that the Shares are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. In any case where such an exemption is
relied upon by Purchaser from the registration requirements of the Securities
Act and the registration or qualification requirements of such state securities
laws, Purchaser shall furnish the Company with an opinion of counsel stating
that the proposed sale or other disposition of such securities may be effected
without registration under the Securities Act and will not result in any
violation of any applicable state securities laws relating to the registration
or qualification of securities for sale, such counsel and opinion to be
satisfactory to the Company. Purchaser acknowledges that it is able to bear the
economic risks of an investment in the Shares for an indefinite period of time,
and that its overall commitment to investments that are not readily marketable
is not disproportionate to its net worth.


(h) Investment Experience. Purchaser has such knowledge, sophistication and
experience in financial, tax and business matters in general, and investments in
securities in particular, that it is capable of evaluating the merits and risks
of this investment in the Shares, and Purchaser has made such investigations in
connection herewith as it deemed necessary or desirable so as to make an
informed investment decision without relying upon the Company for legal or tax
advice related to this investment. In making its decision to acquire the Shares,
Purchaser has not relied upon any information other than information provided to
Purchaser by the Company or its representatives and contained herein and in the
other Offering Documents.


 
3

--------------------------------------------------------------------------------

 
(i) Access to Information. Purchaser acknowledges that it has had access to and
has reviewed all documents and records relating to the Company, including, but
not limited to, the Company’s filings with the SEC, that it has deemed necessary
in order to make an informed investment decision with respect to an investment
in the Shares; that it has had the opportunity to ask representatives of the
Company certain questions and request certain additional information regarding
the terms and conditions of such investment and the finances, operations,
business and prospects of the Company and has had any and all such questions and
requests answered to its satisfaction; and that it understands the risks and
other considerations relating to such investment.


(j) Reliance on Representations. Purchaser understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares. Purchaser represents and warrants to the Company that any
information that Purchaser has heretofore furnished or furnishes herewith to the
Company is complete and accurate, and further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company's issuance
of the Shares. Within five (5) days after receipt of a request from the Company,
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and regulations to which
the Company is subject.


(k) No General Solicitation. Purchaser is unaware of, and in deciding to
participate in the Offering is in no way relying upon, and did not become aware
of the Offering through or as a result of, any form of general solicitation or
general advertising including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media, or broadcast over television or radio or the internet, in
connection with the Offering.


(l) Placement and Finder’s Fees.  No agent, broker, investment banker, finder,
financial advisor or other person acting on behalf of Purchaser or under its
authority is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee, directly or indirectly, in connection with the
Offering, and no person is entitled to any fee or commission or like payment in
respect thereof based in any way on agreements, arrangements or understanding
made by or on behalf of Purchaser.


(m) Investment Risks. An investment in the Shares should not be made by a
Purchaser who cannot afford the loss of his entire Purchase Price. The Purchaser
acknowledges that the securities offered hereby have not been approved or
disapproved by the Securities and Exchange Commission, or any state securities
commission, nor has the Securities and Exchange Commission or any state
securities commission passed upon the adequacy or accuracy of this Agreement or
any of the contents hereof. Prior to making an investment in the Shares, the
Purchaser has reviewed all reports filed by the Company with the SEC (the “SEC
Reports”), including, most importantly, the Company’s most recent Current Report
on Form 8-K, filed with the SEC on January 18, 2006, which reports on the
Company’s acquisition of Airgroup Corporation, and has fully considered, among
other things, the risk factors enumerated in such Current Report filed on Form
8-K prior to making this investment decision.


 
4

--------------------------------------------------------------------------------

 
(n) Legends. The certificates and agreements evidencing the Shares shall have
endorsed thereon the following legend (and appropriate notations thereof will be
made in the Company's stock transfer books), and stop transfer instructions
reflecting these restrictions on transfer will be placed with the transfer agent
of the Shares:




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.”


4. Representations and Warranties of the Company. The Company represents and
warrants to Purchaser as follows:


(a) Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with the corporate power and authority to own and operate its
business as presently conducted, except where the failure to be or have any of
the foregoing would not have a material adverse effect on the Company. The
Company is duly qualified as a foreign corporation or other entity to do
business and is in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of their activities makes
such qualification necessary, except for such failures to be so qualified or in
good standing as would not have a material adverse effect on the Company.


(b) Authority; Validity and Effect of Agreement.


(i) The Company has the requisite corporate power and authority to execute and
deliver this Agreement, perform its obligations under this Agreement, and
conduct the Offering. The execution and delivery of this Agreement by the
Company, the performance by the Company of its obligations hereunder, the
Offering and all other necessary corporate action on the part of the Company
have been duly authorized by its board of directors, and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or the Offering. This Agreement has been duly and validly executed and delivered
by the Company and, assuming that it has been duly authorized, executed and
delivered by Purchaser, constitutes a legal, valid and binding obligation of the
Company, in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.


 
5

--------------------------------------------------------------------------------

 
(ii) The Shares have been duly authorized and, when issued and paid for in
accordance with this Agreement, will be validly issued, fully paid and
non-assessable shares of Common Stock with no personal liability resulting
solely from the ownership of such shares and will be free and clear of all
liens, charges, restrictions, claims and encumbrances imposed by or through the
Company.


(c) No Conflict; Required Filings and Consents. Neither the execution and
delivery of this Agreement by the Company nor the performance by the Company of
its obligations hereunder will: (i) conflict with the Company’s certificate of
incorporation or bylaws; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to the Company or any of the properties or assets of the
Company; or (iii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of the Company, or result in the creation or
imposition of any lien upon any properties, assets or business of the Company
under, any material contract or any order, judgment or decree to which the
Company is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a material adverse effect on its obligation to perform
its covenants under this Agreement. 


5. Indemnification. Purchaser agrees to indemnify, defend and hold harmless the
Company and its respective affiliates and agents from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys' fees and related
disbursements incurred by the Company that arise out of or result from a breach
of any representations or warranties made by Purchaser herein, and Purchaser
agrees that in the event of any breach of any representations or warranties made
by Purchaser herein, the Company may, at its option, forthwith rescind the sale
of the Shares to Purchaser.


6. Registration Rights. Purchaser shall be entitled to the rights and subject to
the obligations set forth below:


6.1 For the purpose of this Section 6, the following definitions shall apply:


(a) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time.


(b) "Person" shall mean an individual, partnership (general or limited),
corporation, limited liability company, joint venture, business trust,
cooperative, association or other form of business organization, whether or not
regarded as a legal entity under applicable law, a trust (inter vivos or
testamentary), an estate of a deceased, insane or incompetent person, a
quasi-governmental entity, a government or any agency, authority, political
subdivision or other instrumentality thereof, or any other entity.


 
6

--------------------------------------------------------------------------------

 
(c) “Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or order of effectiveness of such
registration statement or document by the SEC.


(d) "Registration Statement" shall mean any registration statement of the
Company filed with the SEC pursuant to the provisions of Section 6.2 of this
Agreement, which covers the resale of the Restricted Stock on an appropriate
form then permitted by the SEC to be used for such registration and the sales
contemplated to be made thereby under the Securities Act, or any similar rule
that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including any pre- and post- effective amendments
thereto, in each case including the prospectus contained therein, all exhibits
thereto and all materials incorporated by reference therein.


(e) "Restricted Stock" shall mean (i) the Shares; and (ii) any additional shares
of Common Stock of the Company issued or issuable after the date hereof in
respect of any of the foregoing securities, by way of a stock dividend or stock
split; provided that as to any particular shares of Restricted Stock, such
securities shall cease to constitute Restricted Stock when (x) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of thereunder, (y) such securities are permitted to be transferred pursuant to
Rule 144(k) (or any successor provision to such rule) under the Securities Act
or (z) such securities are otherwise freely transferable to the public without
further registration under the Securities Act.


(f) "Selling Stockholders" shall mean Purchaser and any other purchaser of
Shares in the Offering, and their respective successors and assigns.


6.2. Registration of the Shares.


(a) The Company shall notify all Selling Stockholders in writing at least ten
(10) days prior to the filing of any registration statement under the Securities
Act for purposes of registering securities of the Company, excluding
registration statements on SEC Forms S-4, S-8 or any similar or successor forms,
and will afford each such Selling Stockholder an opportunity to include in such
registration statement all or part of such Restricted Stock held by such Selling
Stockholder. Each Selling Stockholder desiring to include in any such
registration statement all or any part of the Restricted Stock held by it shall,
within five (5) days after the above-described notice from the Company, so
notify the Company in writing. Such notice shall state the intended method of
disposition of the Restricted Stock by such Selling Stockholder. If a Selling
Stockholder decides not to include all of its Restricted Stock in any
registration statement thereafter filed by the Company, such Selling Stockholder
shall nevertheless continue to have the right to include any Restricted Stock in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein. The Company may, without the consent of the
Selling Stockholders, withdraw such registration statement prior to its becoming
effective if the proposal to register the securities proposed to be registered
thereby is abandoned.
 
 
7

--------------------------------------------------------------------------------

 
(b)  In the event that any registration pursuant to Section 6.2(a) shall be, in
whole or in part, an underwritten public offering of Common Stock on behalf of
the Company, all Purchasers proposing to distribute their Restricted Stock
through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company. If the managing underwriter thereof advises the
Company in writing that in its opinion the number of securities requested to be
included in such registration exceeds the number which can be sold in an orderly
manner in such offering within a price range acceptable to the Company, the
Company shall include in such registration (i) first, the securities the Company
proposes to sell, (ii) second, securities held by person with demand or
mandatory registration rights, and (iii) third, the Restricted Stock and any
other securities eligible and requested to be included in such registration to
the extent that the number of shares to be registered under this clause (iii)
will not, in the opinion of the managing underwriter, adversely affect the
offering of the securities pursuant to clause (i) or (ii). In such a case,
shares shall be registered pro rata among the holders of such Restricted Stock
and registrable securities on the basis of the number of shares eligible for
registration that are owned by all such holders and requested to be included in
such registration.


(c) Notwithstanding anything to the contrary contained herein, the Company's
obligation in Sections 6.2(a) and 6.2(b) above shall extend only to the
inclusion of the Restricted Stock in a Registration Statement. The Company shall
have no obligation to assure the terms and conditions of distribution, to obtain
a commitment from an underwriter relative to the sale of the Restricted Stock or
to otherwise assume any responsibility for the manner, price or terms of the
distribution of the Restricted Stock.


(d) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 6.2 prior to the effectiveness of such
registration without thereby incurring liability to the holders of the
Restricted Stock, regardless of whether any holder has elected to include
securities in such registration. The Registration Expenses (as defined in
Section 6.5) of such withdrawn registration shall be borne by the Company in
accordance with Section 6.4 hereof.


6.3. Registration Procedures. Whenever it is obligated to register any
Restricted Stock pursuant to this Agreement, the Company shall:


(a) prepare and file with the SEC a Registration Statement with respect to the
Restricted Stock in the manner set forth in Section 6.2 hereof and use its
reasonable best efforts to cause such Registration Statement to become effective
as promptly as possible and to remain effective until the earlier of (i) the
sale of all shares of Restricted Stock covered thereby, (ii) the availability
under Rule 144 for the Selling Stockholder to immediately, freely resell without
restriction all Restricted Stock covered thereby, or (iii) two (2) years from
the date of this Agreement;


 
8

--------------------------------------------------------------------------------

 
(b) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for the period specified in Section 6.3(a) above and to
comply with the provisions of the Act with respect to the disposition of all
Restricted Stock covered by such Registration Statement in accordance with the
intended method of disposition set forth in such Registration Statement for such
period;


(c) furnish to the Selling Stockholders such number of copies of the
Registration Statement and the prospectus included therein (including each
preliminary prospectus) as such person may reasonably request in order to
facilitate the public sale or other disposition of the Restricted Stock covered
by such Registration Statement;


(d) use its reasonable best efforts to register or qualify the Restricted Stock
covered by such Registration Statement under the state securities laws of such
jurisdictions as any Selling Stockholder shall reasonably request; provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction;


(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Each Selling Stockholder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement, as described in Section 6.2(b);


(f) immediately notify each Selling Stockholder at any time when a prospectus
relating thereto is required to be delivered under the Act, of the happening of
any event as a result of which the prospectus contained in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required or necessary to be stated therein in
order to make the statements contained therein not misleading in light of the
circumstances under which they were made. The Company will use reasonable
efforts to amend or supplement such prospectus in order to cause such prospectus
not to include any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;


(g) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement;


(h) use its reasonable best efforts to list the Restricted Stock covered by such
Registration Statement on each exchange or automated quotation system on which
similar securities issued by the Company are then listed (with the listing
application being made at the time of the filing of such Registration Statement
or as soon thereafter as is reasonably practicable);


 
9

--------------------------------------------------------------------------------

 
(i) notify each Selling Stockholder of any threat by the SEC or state securities
commission to undertake a stop order with respect to sales under the
Registration Statement; and


(j) cooperate in the timely removal of any restrictive legends from the shares
of Restricted Stock in connection with the resale of such shares covered by an
effective Registration Statement.


6.4. Delay of Registration.  No Selling Stockholder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 6.


6.5 Expenses.


(a) For the purposes of this Section 6.5, the term "Registration Expenses" shall
mean: all expenses incurred by the Company in complying with Section 6.2 of this
Agreement, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees under state securities laws, fees of the
National Association of Securities Dealers, Inc. ("NASD"), fees and expenses of
listing shares of Restricted Stock on any securities exchange or automated
quotation system on which the Company's shares are listed and fees of transfer
agents and registrars. The term "Selling Expenses" shall mean: all underwriting
discounts and selling commissions applicable to the sale of Restricted Stock and
all accountable or non-accountable expenses paid to any underwriter in respect
of such sale.


(b) Except as otherwise provided herein, the Company will pay all Registration
Expenses in connection with the Registration Statements filed pursuant to
Section 6.2 of this Agreement. All Selling Expenses in connection with any
Registration Statements filed pursuant to Section 6.1 of this Agreement shall be
borne by the Selling Stockholders pro rata on the basis of the number of shares
registered by each Selling Stockholder whose shares of Restricted Stock are
covered by such Registration Statement, or by such persons other than the
Company (except to the extent the Company may be a seller) as they may agree.


6.6. Obligations of the Selling Stockholders.


(a) In connection with each registration hereunder, each Selling Stockholder
will furnish to the Company in writing such information with respect to it and
the securities held by it and the proposed distribution by it, as shall be
reasonably requested by the Company in order to assure compliance with
applicable federal and state securities laws as a condition precedent to
including the Selling Stockholder's Restricted Stock in the Registration
Statement. Each Selling Stockholder shall also promptly notify the Company of
any changes in such information included in the Registration Statement or
prospectus as a result of which there is an untrue statement of material fact or
an omission to state any material fact required or necessary to be stated
therein in order to make the statements contained therein not misleading in
light of the circumstances under which they were made.


 
10

--------------------------------------------------------------------------------

 
(b) In connection with the filing of the Registration Statement, each Selling
Stockholder shall furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with such
Registration Statement or prospectus.


(c) In connection with each registration pursuant to this Agreement, each
Selling Stockholder agrees that it will not effect sales of any Restricted Stock
until notified by the Company of the effectiveness of the Registration
Statement, and thereafter will suspend such sales after receipt of telegraphic
or written notice from the Company to suspend sales to permit the Company to
correct or update a Registration Statement or prospectus. At the end of any
period during which the Company is obligated to keep a Registration Statement
current, each Selling Stockholder shall discontinue sales of Restricted Stock
pursuant to such Registration Statement upon receipt of notice from the Company
of its intention to remove from registration the Restricted Stock covered by
such Registration Statement that remains unsold, and each Selling Stockholder
shall notify the Company of the number of shares registered which remain unsold
immediately upon receipt of such notice from the Company.


6.7. Information Blackout and Holdbacks.


(a) At any time when a Registration Statement effected pursuant to Section 6.2
is effective, upon written notice from the Company to Purchaser that the Company
has determined in good faith that the sale of Restricted Stock pursuant to the
Registration Statement would require disclosure of non-public material
information, each Selling Stockholder shall suspend sales of Restricted Stock
pursuant to such Registration Statement until such time as the Company notifies
the Selling Stockholders that such material information has been disclosed to
the public or has ceased to be material, or that sales pursuant to such
Registration Statement may otherwise be resumed.


(b) Notwithstanding any other provision of this Agreement, in the event that the
Company undertakes a primary offering of shares of its unissued Common Stock,
which may also include other securities (a "Primary Offering"), in which all of
the shares of Restricted Stock are not included, the Investor shall not sell,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
of, any Common Stock (or other securities) of the Company held by such Investor
(except for shares included in the Primary Offering), during the thirty (30)
days prior to the commencement of any such Primary Offering and ending one
hundred fifty (150) days after completion of any such Primary Offering, unless
the Company, in the case of a non-underwritten Primary Offering, or the managing
underwriter, in the case of an underwritten Primary Offering, otherwise agree in
writing. The Company may impose stop-transfer instructions with respect to the
shares of Common Stock (or other securities) subject to the foregoing
restriction until the end of said one hundred fifty (150) day period.


 
11

--------------------------------------------------------------------------------

 
6.8. Indemnification.


(a) To the extent permitted by law, the Company shall indemnify, each Selling
Stockholder, such Selling Stockholder’s respective partners, officers,
directors, underwriters and each Person who controls any Selling Stockholder
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities and expenses caused by (i) any untrue statement of or alleged untrue
statement of material fact contained in the Registration Statement, prospectus
or preliminary prospectus or any amendment or supplement thereto, (ii) any
omission of or alleged omission of a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such registration statement
(“Violations”); provided, however, that the indemnity agreement contained in
this Section 6.8(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company, which consent shall not be unreasonably withheld,
nor shall the Company be liable in for any loss, claim, damage, liability or
action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by such Selling
Stockholder, partner, officer, director, underwriter or controlling person of
such Selling Stockholder occurs as a result of any failure to deliver a copy of
the prospectus relating to such Registration Statement, or occurs as a result of
any disposition of the Restricted Stock in a manner that fails to comply with
the permitted methods of distribution identified within the Registration
Statement.


(b) To the extent permitted by law, each Selling Stockholder shall indemnify and
hold harmless the Company, each of its directors, its officers and each person,
if any, who controls the Company within the meaning of the Securities Act, any
underwriter and any other Selling Stockholder selling securities under such
registration statement or any of such other Selling Stockholder’s partners,
directors or officers or any person who controls such Selling Stockholder,
against any losses, claims, damages or liabilities (joint or several) to which
the Company or any such director, officer, controlling person, underwriter or
other such Selling Stockholder, or partner, director, officer or controlling
person of such other Selling Stockholder, may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any Violation, in each case to the extent (and only to the
extent) that such Violation (i) occurs in reliance upon and in conformity with
written information furnished by such Selling Stockholder to the Company for use
in connection with such registration, (ii) occurs as a result of any failure to
deliver a copy of the prospectus relating to such Registration Statement, or
(iii) occurs as a result of any disposition of the Restricted Stock in a manner
that fails to comply with the permitted methods of distribution identified
within the Registration Statement.


(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person's right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party), and (ii) unless in such
indemnified party's reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.


 
12

--------------------------------------------------------------------------------

 
(d)  If the indemnification provided for in this Section 6.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the violation(s) described in Section 6.8(a) that resulted in
such loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Selling Stockholder hereunder exceed the net proceeds from the offering received
by such Selling Stockholder.


(e) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities. The Company also
agrees to make such provisions as are reasonably requested by any indemnified
party for contribution to such party in the event the Company's indemnification
is unavailable for any reason. 


7. Confidentiality. Purchaser acknowledges and agrees that:


(a) All of the information contained herein is of a confidential nature and may
be regarded as material non-public information under Regulation FD of the
Securities Act.


(b) This Agreement has been furnished to Purchaser by the Company for the sole
purpose of enabling Purchaser to consider and evaluate an investment in the
Company, and will be kept confidential by Purchaser and not used for any other
purpose.


(c) The information contained herein shall not, without the prior written
consent of the Company, be disclosed by Purchaser to any person or entity, other
than Purchaser’s personal financial and legal advisors for the sole purpose of
evaluating an investment in the Company, and Purchaser will not, directly or
indirectly, disclose or permit Purchaser’s personal financial and legal advisors
to disclose, any of such information without the prior written consent of the
Company.


 
13

--------------------------------------------------------------------------------

 
(d) Purchaser shall make its representatives aware of the terms of this section
and to be responsible for any breach of this Agreement by such representatives.


(e) Purchaser shall not, without the prior written consent of the Company,
directly or indirectly, make any statements, public announcements or release to
trade publications or the press with respect to the subject matter of this
Agreement and the other Offering Documents.


(f) If Purchaser decides to not pursue further investigation of the Company or
to not participate in the Offering, Purchaser will promptly return this
Agreement and any accompanying documentation to the Company.


8. Non-Public Information. Purchaser acknowledges that information concerning
the matters that are the subject matter of this Agreement may constitute
material non-public information under United States federal securities laws, and
that United States federal securities laws prohibit any person who has received
material non-public information relating to the Company from purchasing or
selling securities of the Company, or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company. Accordingly,
until such time as any such non-public information has been adequately
disseminated to the public, Purchaser shall not purchase or sell any securities
of the Company, or communicate such information to any other person.


9. Entire Agreement. This Agreement contains the entire agreement between the
parties and supersedes all prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereto, and no
party shall be liable or bound to any other party in any manner by any
warranties, representations, guarantees or covenants except as specifically set
forth in this Agreement. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


10. Amendment and Modification. This Agreement may not be amended, modified or
supplemented except by an instrument or instruments in writing signed by the
party against whom enforcement of any such amendment, modification or supplement
is sought.
 
11. Extensions and Waivers. At any time prior to the Closing, the parties hereto
entitled to the benefits of a term or provision may (a) extend the time for the
performance of any of the obligations or other acts of the parties hereto, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document, certificate or writing delivered pursuant hereto, or (c) waive
compliance with any obligation, covenant, agreement or condition contained
herein. Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument or instruments in writing
signed by the party against whom enforcement of any such extension or waiver is
sought. No failure or delay on the part of any party hereto in the exercise of
any right hereunder shall impair such right or be construed to be a waiver of,
or acquiescence in, any breach of any representation, warranty, covenant or
agreement.


 
14

--------------------------------------------------------------------------------

 
12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
provided, however, that no party hereto may assign its rights or delegate its
obligations under this Agreement without the express prior written consent of
the other party hereto. Except as provided in Sections 5 and 6, nothing in this
Agreement is intended to confer upon any person not a party hereto (and their
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement.


13. Survival of Representations, Warranties and Covenants. The representations
and warranties contained herein shall survive the Closing and shall thereupon
terminate 18 months from the Closing, except that the representations contained
in Sections 3(a), 3(b), 4(a), and 4(b) shall survive indefinitely. All covenants
and agreements contained herein which by their terms contemplate actions
following the Closing shall survive the Closing and remain in full force and
effect in accordance with their terms. All other covenants and agreements
contained herein shall not survive the Closing and shall thereupon terminate.


14. Headings; Definitions. The Section headings contained in this Agreement are
inserted for convenience of reference only and will not affect the meaning or
interpretation of this Agreement. All references to Sections contained herein
mean Sections of this Agreement unless otherwise stated. All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms 


15. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance is held to be invalid or unenforceable to any
extent, the remainder of this Agreement shall remain in full force and effect
and shall be reformed to render the Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.


16. Notices. All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, telecopy, telefax or
other electronic transmission service to the appropriate address or number as
set forth below:


If to the Company:


Radiant Logistics, Inc.
1604 Locust Street
Third Floor
Philadelphia, PA 19103
Attention: Bohn H. Crain
Chief Executive Officer


With a Copy to:


Fox Rothschild LLP
c/o Vincent A Vietti, Esq.
Princeton Pike Corp. Center
997 Lenox Drive, Building 3
Lawrenceville, New Jersey 08648-2311
 
 
15

--------------------------------------------------------------------------------

 


If to Purchaser:


To that address indicated on the signature page hereof.


17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof, except to the extent that the General Corporation Law of the State
of Delaware shall apply to the internal corporate governance of the Company.


18. Arbitration. If a dispute arises as to the interpretation of this Agreement,
it shall be decided in an arbitration proceeding conforming to the Rules of the
American Arbitration Association applicable to commercial arbitration then in
effect at the time of the dispute. The arbitration shall take place in
Philadelphia, Pennsylvania. The decision of the arbitrators shall be
conclusively binding upon the parties and final and such decision shall be
enforceable as a judgment in any court of competent jurisdiction. The parties
shall share equally the costs of the arbitration.


19. Counterparts. This Agreement may be executed and delivered by facsimile in
two or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same agreement. 


[Remainder of page intentionally left blank]


 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.
 

        PURCHASER    
Date: January __, 2006
     
   
   
    By:       Name:   Title:   Address:         

         
Number of Shares Purchased: _____________
 
Purchase Price
@ $.44 per Share: $_______________________
      RADIANT LOGISTICS, INC.      
   
   
 
Date: January __, 2006
By:   /s/    Bohn H. Crain  
Chief Executive Officer

 
 
17

--------------------------------------------------------------------------------

 